IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

RANDY HOLLIS PLAINTIFF
V. CIVIL ACTION NO. 1:18CV157-SA-DAS
CALVIN WOOTEN;

SHELTER MUTUAL INSURANCE COMPANY;

ACE PROPERTY AND CASUALTY INSURANCE COMPANY;

and JOHN DOE 1 DEFENDANTS
BENCHMARK INSURANCE COMPANY INTERVENOR

ORDER APPROVING THIRD PARTY SETTLEMENT
AND DISMISSING CLAIM WITH PREJUDICE

 

This cause came on this day for hearing before the United States District Court
Northern District of Mississippi at its offices in Aberdeen, Mississippi, on the sworn
Petition for Approval of Third Party Settlement of RANDY HOLLIS, Plaintiff, seeking
authority for and approval of a compromise settlement as set out in said petition. The
Petition was joined in by Plaintiffs Employer and workers' compensation insurance
Intervenor and the Third Party.

The United States District Court Northern District of Mississippi finds that Plaintiff
has asserted a claim against Third Party on account of the injuries allegedly received
in this accident. Employer/Intervenor, pursuant to the Mississippi Workers’
Compensation Act, have also asserted a claim against Third Party for recovery of sums
which they have expended for Mississippi workers' compensation benefits as a result
of these injuries sustained by Plaintiff. The United States District Court Northern
District of Mississippi further finds that Plaintiff, Employer/Intervenor, and Third Party
have negotiated a compromise settlement of all claims as follows: Plaintiff has agreed

to accept and Third Party has indicated a willingness to pay the sum of $25,000.00 in

 

 

 

 

 

 
a lump sum, with the settlement proceeds to be distributed as follows: $8,725.00 to
Robert G. Germany, as attorney fees and costs of collection; $5,000.00 to BENCHMARK
INSURANCE COMPANY as partial reimbursement of its lien set forth in Mississippi Code
Annotated Section 71-3-71 (1972, as amended); and $11,275.00 payable to Plaintiff.
Said settlement shall represent (1) a compromise settlement of any and all claims and
demands which Plaintiff might have against Third Party for any and all claims of every
nature under any theory of law whatsoever; (2) a full and final settlement of any and
all claims and demands which Plaintiff might have against Employer and/or Intervenor
for any claims for Mississippi workers' compensation benefits not already paid as set
forth herein; and (3) a compromise settlement of any and all claims which
Employer/Intervenor might have against Third Party. In return for the above-stated
consideration, Plaintiff and Employer/Intervenor have agreed to execute full and
complete releases in favor of Third Party for any and all claims of every nature,
whether known or unknown, which any and all of them might have or hereafter have
against Third Party, and Plaintiff has also agreed to execute a full and complete release
in favor of Employer/Intervenor releasing them from any and all claims which Plaintiff
has or might hereafter have against Employer/Intervenor for Mississippi workers’
compensation benefits.

The United States District Court Northern District of Mississippi has examined
the Petition and the compromise settlement proposed therein; has determined that
Plaintiff is represented by competent legal counsel and is fully advised in the premises;

and the United States District Court Northern District of Mississippi is of the opinion

 
that the proposed settlement is just, fair and equitable, is in the Plaintiff's best interest,
and that the prayer of the Petition should be granted.

The United States District Court Northern District of Mississippi finds that
Plaintiff, Employer/Intervenor, and Third Party have bona fide disputes and
disagreements as set out in the Petition, and that the case is a proper one for
disposition under the provisions of the Mississippi Workers' Compensation Act. The
United States District Court Northern District of Mississippi further finds that the nature
of the dispute in this case is such that the United States District Court Northern District
of Mississippi has authority to approve this settlement pursuant to the provisions of
Miss. Code Ann. § 71-3-71 (1972) and Miss. Code Ann. § 71-3-29 (1972).

The United States District Court Northern District of Mississippi further finds that
Plaintiff has employed Robert G. Germany, Attorney at Law, as his personal attorney
and representative and has counseled with said attorney as to al] matters pertinent to
this claim. Plaintiff and his attorney agree that this settlement as proposed would be,
all things considered, in the best interest of Plaintiff. Plaintiff's attorney has rendered
the usual services and is entitled to a reasonable fee as provided by law, and Plaintiff
requests authority to pay this fee out of the proceeds of this settlement. Plaintiff and
his attorney affirmatively state that said attorney is the only and exclusive attorney for
Plaintiff in this matter, and they are aware of no other claims for attorney's fees arising
out of this claim or these proceedings; however, should the parties be mistaken in that
regard, Plaintiff and/or his attorney shall be solely liable for any such attorney's fee
claim, and they hereby agree to indemnify and hold harmless the Employer/Intervenor

and Third Party in the event further claim for attorney's fees is made.

 
IT IS, THEREFORE, ORDERED that the proposed settlement be, and the same
is hereby, approved as being in the best interest of Plaintiff and that upon
consummation of this settlement, Third Party be, and it is hereby, fully, finally, and
forever acquitted and discharged from any and all liability to Plaintiff on account of all
personal injuries sustained by Plaintiff in this accident and from all liability to
Employer/Intervenor on account of the aforesaid subrogation rights.

IT IS FURTHER ORDERED that Employer/Intervenor be, and they are hereby,
fully and forever acquitted and discharged from any and all liability to Plaintiff under
the Mississippi Workers' Compensation Act on account of all accidental injuries
sustained by Plaintiff as set out in the Petition.

IT IS FURTHER ORDERED that Plaintiff be and he is hereby authorized and
empowered to execute and deliver such full and final releases and acquittances which
Third Party and Employer/Intervenor may require evidencing their complete release
in the premises.

IT IS FURTHER ORDERED that Employer/Intervenor be and they are hereby
authorized and empowered to execute and deliver such full and final releases and
acquittances which Third Party may require to evidence their full release of all
subrogation rights, known or unknown, of the Employer/Intervenor.

Plaintiff is authorized to pay to Robert G. Germany, his attorney, a reasonable

fee as provided by law out of the proceeds of this settlement and as set forth herein.

 
SO ORDERED on 7 a 4014
UNITED STATES DISTRICKCOURT JUDGE

Approved by:

/s/ Robert. G. Germany
Robert G. Germany, MS Bar No. 4800
GERMANY LAW FIRM PLLC
4273 I-55 N, Suite 201
Jackson, MS 39206
Telephone: 601-487-0555
Facsimile: 601-487-1088
Email: bob@bobgermanylaw.com
ATTORNEY FOR PLAINTIFF

/s/ Loraleigh C. Phillips
Loraleigh C. Phillips, MS Bar No. 102326
UPSHAW, WILLIAMS, BIGGERS,

& BECKHAM, LLP
713 S. Pear Orchard, Suite 102
Ridgeland, Mississippi 39157
Post Office Box 3080
Ridgeland, Mississippi 39158-3080
(601) 978-1996 - Telephone
(601) 978-1949 - Facsimile

Email: Iphillips@upshawwilliams.com
ATTORNEYS FOR EMPLOYER AND INTERVENOR

/s/ J. Scott Rogers
J. Scott Rogers, MS Bar No. 100014
VERNIS & BOWLING
582 Lakeland East Dr., Ste. C
Flowood, MS 39232
Telephone: 601-500-5927
Facsimile: 601-500-5957
srogers@mississippi-law.com
ATTORNEY FOR DEFENDANT CALVIN WOOTEN
/s/ Edward R. McNees
Brad Best, MS Bar No. 10059
Edward R. McNees, MS Bar No. 102314
HOLCOMB DUNBAR
P.O. Box 707
Oxford, MS 38655
Telephone: (662) 234-8775
Facsimile: (662) 238-7552
Email: bradbest@holcombdunbar.com
ATTORNEYS FOR SHELTER MUTUAL INSURANCE COMPANY

/s/ Robert F, Stacey, Jr.

Robert F. Stacy, Jr, MS Bar No. 7764
J. Miles Forks, MS Bar No. 105080
DANIEL COKER HORTON AND BELL, P.A.
P.O. Box 1396

Oxford, MS 38655
Telephone: (662) 232-8979
Facsimile: (662) 232-8940

Email: rstacy@danielcoker.com
Email: mforks@danielcoker.com
ATTORNEYS FOR ACE PROPERTY AND
CASUALTY INSURANCE COMPANY

MWCC No. 1507486-P-1684

 

 

 

 

 

 

 

 
